DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 03/11/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9, 13, 16-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nott et al. 
 
Regarding claim 8. Nott teaches an electronic circuit for a surgical robotic system [fig 1-27B] comprising: 
a first communication controller [see fig 1, 102 includes fig 17, 710] having a master responsibility that includes communicating with a robotic arm of the surgical robotic system [¶338] and a host [fig 1, 113, i.e. 201 host], while having the master responsibility the first communication controller is configured to process a robotic control command [¶337-¶340] that is received from the host that includes an instruction to drive the robotic arm to perform a movement and to transmit the robotic control command as a joint command signal to the robotic arm [¶229]; a second communication controller [fig 1, additional 102 includes 710] that is a redundant controller; 
and a monitoring controller [7410] that is configured to signal, in response to detecting a fault [i.e. failure], that the second communication controller is to have the master responsibility instead of the first communication controller [¶549-¶556, detection of failure engages safety protocols engaging additional 102].  

Regarding claim 9. Nott teaches the electronic circuit of claim 8 further comprising routing logic that is arranged to communicatively couple the first communication controller, the second communication controller, and the monitoring controller with the robotic arm, wherein, while having the master responsibility the first communication controller is configured to 42Attorney Docket No.: 10231.P1079 (V0095-US) Electronically Filed receive, from the robotic arm and via the routing logic [i.e. 702], a response signal that includes an indication of movement performed by the robotic arm [¶338]; and process and transmit the response signal as a feedback signal to the host [i.e. sensing data to 201].  

Regarding claim 13. Nott teaches ahe electronic circuit of claim 8, wherein the monitoring controller is configured to detect a fault by producing an expected joint command signal based on the instruction from the robotic control command; comparing the expected joint command signal with the joint command signal [¶549-¶556, detection of failure engages safety protocols engaging additional 102].  

Regarding claim 16. Nott teaches a surgical robotic system [fig 1] comprising: a surgical table [table of fig 2] that is arranged to hold a patient that includes a main control circuit and a power distribution circuit [circuits operating arms coupled to 114]; a plurality of robotic arms [arms in fig 2] that are each mounted on the surgical table; and a control computer [210] that is communicatively couples a host [201] with the main control circuit, the control computer translates commands received from the host into robotic control commands for transmission to the main control circuit [function shown in fig 9], the robotic control commands are for instructing the robotic arms to perform movements, wherein the main control circuit includes a redundant communication architecture [additional 102] that maintains communication between the plurality of robotic arms and the host in case of a fault within the system, wherein the power distribution circuit includes a redundant power architecture that manages and distributes input power that is received from either a first power source or a second power source to the plurality of robotic arms and the main control circuit [¶549-¶556, detection of failure engages safety protocols engaging additional 102].  

Regarding claim 17. Nott teaches the robotic surgical system of claim 16, wherein the main control circuit comprises a first communication controller [see fig 1, 102 includes fig 17, 710] having a master responsibility that includes communicating with a robotic arm [i.e. surgical arms] of the plurality of robotic arms and the host, a second communication controller [fig 1, additional 102 includes 710] that is a redundant controller, and a monitoring controller [7410] that is configured to signal, in response to detecting the fault, that the second communication controller is to have the master responsibility instead of the first communication controller [¶549-¶556, detection of failure engages safety protocols engaging additional 102].  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Fuchik et al. (20080144245) in view of Nott et al. (20190201042)

    PNG
    media_image1.png
    630
    722
    media_image1.png
    Greyscale

Regarding claim 1. Fuchik teaches an electronic circuit for a surgical robotic system [pre amble has been giving no patentable weight, however, preamble is interpreted as circuit for a load] comprising: 
a central power node [58];  
a first voltage bus [48] that electrically couples a first power source [power supplied in 48] to the central power node and 
a second voltage bus [82] that electrically couples a second power source [power supplied in 72] to the central power node, each bus arranged to provide power from a respective power source to the central power node, 
wherein each bus [bus lines of 66 and 32] has an input circuit breaker [66/32 serve as input to 12] that is arranged to limit a first output current [function of circuit breaker, abstract] flow from the node and into the bus;  
wherein each output circuit breaker that is arranged to limit a second output current [function of circuit breaker] flow from the central power node and into a respective robotic arm [i.e. load, robotic arm is relied from Nott], 
wherein an output circuit breaker [circuit breaker in line feeding 40/42] is arranged to open in response to a fault occurring within the respective robotic arm [i.e. load, robotic arm is relied from Nott], while a remainder of the output circuit breakers remain closed [it is understood that circuit breakers for 40/42 are independent thus, tripping one would leave the other in close state].
While Fuchik teaches a DC electrical load [fig 1, 40/42], each arm [i.e. in this case loads] is electrically coupled [coupled is interpreted as connected between intervening elements] to the central power node via an output circuit breaker [breakers connected to 40/42] and is arranged to draw the power from the central power node [main power node].
Fuchik does not explicitly mention the load as a plurality of robotic arms, and is arranged to draw the power from the central power node.
Whereas Nott teaches a plurality of robotic arms [a robotic arm of a robotic surgical system, ¶740, robotic arms act as loads relative to central power unit]. 
Since all of the component parts are known in Fuchik and Nott and operation of circuit breaker is independent of load applied. The only difference is the combination of installing a circuit breaker into the node feeding power to the load or device acting as a load, i.e. surgical arms as a single device.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention connect a power line that includes a circuit breaker, as shown in Fuchik, in order to protect from current faults and supply power to the surgical arms of Nott.

Regarding claim 2. Fuchik as modified teaches the electronic circuit of claim 1 further comprising a first power controller and a second power controller [plurality of DC converters in Nott in 2130 fig 26] that are both communicatively coupled [combination allows DC converter to be coupled to circuit breakers] to each of the output circuit breakers, wherein the output circuit breaker only opens in response to both power controllers transmitting control signals that include instructions to open the breaker.  

Regarding claim 6. Fuchik as modified teaches the electronic circuit of claim 1, wherein the first power source is an AC mains power source [i.e. AC power in 48, Fuchik] and the second power source is a battery [¶304 Nott].   

Regarding claim 19. Nott teaches the robotic surgical system of claim 16, 
However, Nott does not explicitly mention wherein the power distribution circuit comprises a central power node, a first voltage bus that electrically couples the first power source to the central power node and a second voltage bus that electrically couples the second power source to the central power node, each bus arranged to provide power from a respective power source to the central power node, wherein each bus has an input circuit breaker that is arranged to limit a first output current flow from the node and into the bus, and for each robotic arm, an output circuit breaker that electrically couples the robotic arm to the central power node, the output circuit breaker  is arranged to limit a second output current flow from the central power node into a respective robotic arm.  
Fuchik teaches wherein the power distribution circuit comprises a central power node [58], 
a first voltage bus [48] that electrically couples the first power source to the central power node and a second voltage bus [82] that electrically couples the second power source to the central power node, 
each bus [bus lines of 66 and 32] arranged to provide power from a respective power source to the central power node, wherein each bus has an input circuit breaker [66/32 serve as input to 12] that is arranged to limit a first output current [function of circuit breaker, abstract] flow from the node and into the bus, and for each robotic arm [i.e. load, robotic arm is relied from Nott], an output circuit breaker [circuit breaker in line feeding 40/42] that electrically couples the robotic arm to the central power node, the output circuit breaker is arranged to limit a second output current flow from the central power node into a respective robotic arm [i.e. load, robotic arm is relied from Nott].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention connect a power line that includes a circuit breaker, as shown in Fuchik, in order to protect from current faults and supply power to the surgical arms of Nott.

Regarding claim 20. Nott as modified teaches the robotic surgical system of claim 19, wherein the power distribution circuit further comprises a first power controller and a second power controller [plurality of DC converters in Nott in 2130 fig 26] that are both communicatively coupled to each of the output circuit breakers [combination allows DC converter to be coupled to circuit breakers], wherein an output circuit breaker only opens in response to both of the power controllers transmitting control signals that include instructions to open the breaker.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Fuchik et al. in view of Nott et al. and further in view of Jönsson et al. (20180185208) 
Regarding claim 7. Fuchik as modified teaches the electronic circuit of claim 6, 
However, Fuchik as modified does not explicitly mention wherein a surgical table of the surgical table system is arranged to only draw power from the battery, separate from the second voltage bus.  
Jönsson teaches wherein a surgical table of the surgical table system is arranged to only draw power from the battery, separate from the second voltage bus [¶38].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a battery as shown in Jönsson in order to power the surgical table of Fuchik.



Allowable Subject Matter
Claims 3-5, 10-12, 14-15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839